^"ps.
                                       OFFICIAL BUSINESS
                                       STATE OF TEXAS
                                       PENALTY FOR                            $ 00.406
                                                                               FEB26   2015
                                       PRIVATE USE
P.O. BOX 12308, CAPITOL STATION                                £ MAILED FROM ZIP CODE 78701
    AUSTIN, TEXAS 78711
                                  RE: WRs82,759s01
                                  DUSTIN JAMES HYMAN
                                  GOREE UNIT.s TDC # 1409696
                                                                               UTF